Citation Nr: 0713814	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-38 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty for training from September 
1964 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for PTSD.  
The veteran was notified of the denial of service connection 
for PTSD in an April 2003 letter.  Thereafter, the veteran 
submitted a timely notice of disagreement.  In August 2004, 
the RO issued a statement of the case and characterized the 
issue on appeal as "Service connection for post-traumatic 
stress disorder to include neuropsychiatric disorder and 
schizophrenia" which was discussed in the body of that 
document  The veteran's substantive appeal only addressed 
service connection for PTSD.  

The Board notes that the only issue denied by the RO in April 
2003 was service connection for PTSD which is not subject to 
the new and material evidence requirement unlike the claim 
for an acquired psychiatric disorder other than PTSD which 
has been the subject of prior final decisions and which is 
subject to that legal requirement.  The statement of the case 
should have been limited to the PTSD issue.  Regardless, the 
veteran only perfected an appeal as to the matter of service 
connection for PTSD.  

However, in the March 2007 Informal Hearing Presentation, the 
veteran's representative indicated that service connection 
was being sought for PTSD to include neuropsychiatric 
disorder and schizophrenia.  As noted, the only issue on 
appeal is service connection for PTSD.  The Board refers the 
matter of whether new and material evidence has been received 
to reopen the claim of service connection for a psychiatric 
disability, other than PTSD, to the RO for appropriate 
action.  


FINDING OF FACT

The record does not contain a diagnosis of PTSD.  




CONCLUSION OF LAW

PTSD was not incurred during the veteran's period of active 
duty for training.  38 U.S.C.A. §§ 101, 1110 (West 200 & 
Supp. 2005); 38 C.F.R. §§ 3.304(f), 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c) (2006).  

In February 2003, prior to its adjudication of this claim, 
the AOJ provided notice to the claimant regarding the VA's 
duty to notify and to assist.  Specifically, the AOJ notified 
the claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  Thus, the Board finds that 
the content and timing of the February 2003 notice comports 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Background and Evidence

The veteran served on active duty for training from September 
1964 to March 1965.  In February 1966, claiming to have a 
"nervous condition" that originated during his 5 months of 
active duty training, he filed a claim for service 
connection.  A December 1966 rating decision denied the 
veteran's claim, stating "S/C is not in order as it is not 
established that the veteran had a chronic psychotic mental 
disease within the presumptive period following discharge 
from active service."  Ultimately, that decision was upheld 
by the Board in August 1967, noting that the veteran was 
treated for "transitory conditions" which were not present 
at the time of discharge, his "nervous disorder" was not 
present during his period of active duty for training, and 
that he was initially diagnosed during hospitalization 
subsequent to his active duty training.  The Board noted at 
that time that since the veteran only had active duty for 
training, the provisions of the law governing presumptive 
service connection were not applicable.

Between the years 1966 and 1980, the veteran tried several 
times to re-open his claim of service connection, but he was 
denied in each instance due to the lack of new and material 
evidence.  In March 1980, the veteran's claim was again 
denied by the Board due to a lack of any new, factual 
evidence to support his contentions.  Thereafter, the RO 
continued to deny the claim.  

The original claim for service connection for PTSD was 
received in June 2002.  The Board notes that the claim of 
service connection for PTSD is separate and distinct from the 
prior claims of service connection for a neuropsychiatric 
disorder and, as such, is considered on the merits, 
regardless of past determinations on the issue of service 
connection for a neuropsychiatric disorder.

In conjunction with his claim, the veteran submitted medical 
reports and lay evidence to corroborate his assertion.  In an 
April 2003 rating decision, the RO denied the veteran's claim 
for service connection for PTSD.  The veteran perfected an 
appeal.  

A review of the veteran's service medical records shows no 
evidence of a psychological or nervous disorder in the 
veteran's service record.  In fact, the March 1965 separation 
examination contains a statement in which the veteran states, 
"I feel that my health is good."  Further, a diagnosis of 
PTSD is completely absent from the veteran's service medical 
records.

The veteran was admitted to Prairie View Hospital in June 
1965.  He was withdrawn and hardly spoke during the 
interview.  The physician opined that "this was some type of 
acute dissociative or anxiety or a schizophrenic reaction."  
The veteran was discharged against medical advice later that 
month.

In July 1965, one month later, the veteran was admitted to 
Osawatomie State Hospital for a 90-day observational period.  
He was diagnosed with a schizophrenic reaction, catatonic 
type, and was "dismissed as improved" in September 1965.

The veteran was transferred to the Security Hospital, from 
Butler County District Court, in May 1966.  He was diagnosed 
with "personality pattern disturbance, schizoid 
personality."

In August 1966, the veteran's mother submitted a letter to VA 
stating that the veteran "had a nervous breakdown right 
after duty at the Newton KS flood June 1965."  She then 
submitted further correspondence to the same effect.  

The veteran submitted a letter to VA in July 1967, noting, 
"I still feel the Army National Guard was plenty of the the 
[sic] reason I had my nervous breakdown."  However, the 
letter did not address any specific stressor.  

Several other pieces of lay evidence were received by VA.  
Letters from family and former employers stated that the 
veteran was a changed man following his experience at boot 
camp and after helping with the Newton, KS flood in June 
1965.  In October 1979 correspondence, the veteran noted that 
his early discharge was due to his "nervous condition," and 
should therefore be service connected.

In March 2004, VA received a letter from the veteran's wife.  
In it, she states that he has been difficult to live with, 
that he is saddled with mood swings, and that he "has never 
been released from the service."  She also adds, "He's 
definitely suffering from Post Traumatic Synd., and I don't 
have to tell you how he got this."

The medical evidence reflects no diagnosis of PTSD.


Law and Regulations

The U.S. Court of Appeals for Veterans Claims (CAVC) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2006).  This includes injuries or 
diseases incurred during active duty for training (ADT), or 
injuries suffered during inactive duty training (IDT).  See 
38 U.S.C.A. §§ 101(24), 106 (West 2002).

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c) (West 2002).  Basically, this refers to the 
two weeks of annual training that each Reservist or National 
Guardsman must perform each year.  It can also refer to the 
Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2006).  
Basically, this refers to the twelve four-hour weekend drills 
that each Reservist or National Guardsman must perform each 
year.  These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137 (West 2002); 38 C.F.R. § 3.307 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  In 
addition, certain chronic diseases may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

VA regulations further provide that service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Further, to warrant service connection for PTSD, 38 C.F.R. § 
3.304(f) provides that the diagnosis must conform to 38 
C.F.R. § 4.125(a), and follow the DSM-IV.  Moreover, the 
diagnosis of PTSD must be based on demonstrated combat status 
or on verified stressors.  Moreover, in order for service 
connection to be established, the veteran must have a current 
diagnosis of the claimed disease or injury related to 
service. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98. If, however, VA determines either 
that the veteran did not engage in combat with the enemy or 
that he did engage in combat, but that the alleged stressor 
is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborate his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion and Analysis

Initially, the Board observes that it cannot credit the 
veteran's assertions nor the other lay statements regarding 
the nature and cause of his alleged psychiatric condition, 
PTSD, as the veteran and the other lay persons are not shown 
to possess any particular medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board cannot grant 
service connection for the veteran's claimed PTSD based on 
the lay statements alone.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu.  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Likewise, the other lay 
persons also do not have such medical expertise, they cannot 
opine as to diagnosis or causation.  

It appears that the veteran's claim for PTSD is based upon 
his experience as a National Guardsman assisting during a 
flood in 1965, although this is not entirely clear from the 
record, as there is no allegation or indication in the record 
of combat exposure.  However, there is no probative evidence 
of record to support the veteran's claim for service 
connection for PTSD.  The competent evidence does not 
establish that the veteran has ever been diagnosed as having 
PTSD.  There is no competent medical evidence showing that 
the veteran currently has PTSD.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the veteran has presented 
no evidence even suggesting a diagnosis of PTSD, let alone 
competent evidence relating such a diagnosis to the veteran's 
active duty for training.  In the absence of such evidence, 
an examination is not necessary.  

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his alleged PTSD.  
There is no probative medical evidence that the veteran has 
PTSD which is attributable to service.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case and 
service connection is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Service connection for PTSD is denied.  



______________________________________________
S. L. Kennedy
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


